Citation Nr: 0726553	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to bilateral pes planus with hallux 
valgus.

2.  Entitlement to an increased rating for bilateral pes 
planus with hallux valgus, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The decision below addresses the veteran's claim for an 
increased rating for bilateral pes planus with hallux valgus.  
The claim of service connection for a low back disability 
secondary to bilateral pes planus with hallux valgus is 
addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus has 
been manifested by severe symptoms, including accentuated 
pain on manipulation and use, and characteristic callosities; 
pronounced symptoms have not been shown.

2.  The veteran's service-connected bilateral hallux valgus 
has been manifested by pain and bunions; severity requiring 
operation with resection of the metatarsal head or impairment 
equivalent to amputation of the great toe has not been shown 
for either great toe.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected bilateral pes planus with hallux valgus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5276, 5280 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the increased rating claim 
on appeal has been accomplished.  Through a September 2003 
notice letter, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  While the notice did not refer to 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that question is 
not now before the Board.  Consequently, a remand of the 
disability rating issue is not necessary.

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
increased rating issue on appeal.  The veteran's service 
medical records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in St. Louis, Missouri.  Additionally, in 
October 2003 and January 2006, the veteran was provided VA 
examinations in relation to his claim, the reports of which 
are of record.  Furthermore, the veteran was afforded a 
hearing before the Board in April 2007, the transcript of 
which is also of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
in August 2003.)

The veteran's service-connected bilateral pes planus has been 
evaluated as 30 percent disabling under Diagnostic Code 5276 
for acquired flat feet.  38 C.F.R. § 4.71a (2006).  Under 
that diagnostic code, a 30 percent rating is warranted for 
severe bilateral pes planus, objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities.  A 50 percent rating is warranted 
for pronounced bilateral pes planus, marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a (Diagnostic Code 5276).

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2006).

Additionally, the veteran's service-connected foot disability 
encompasses his bilateral hallux valgus, which has been 
evaluated as noncompensably disabling under Diagnostic Code 
5280.  38 C.F.R. § 4.71a.  Under that diagnostic code, a 
10 percent rating is warranted for each foot with severe 
hallux valgus, if equivalent to amputation of the great toe, 
or for each foot with hallux valgus when operated on with 
resection of metatarsal head.  38 C.F.R. § 4.71a (Diagnostic 
Code 5280).

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran contends that his bilateral pes planus is more 
disabling than currently rated.  During a hearing before the 
Board in April 2007, the veteran testified that his flat feet 
produced symptoms such as those listed in the criteria for a 
50 percent rating.  Specifically, the veteran stated that he 
had extreme plantar tenderness, pain and spasms in his 
Achilles heels, and that orthotics did not improve the 
symptoms.

In October 2003, the veteran underwent a VA foot examination.  
The veteran complained of stiffness, fatigability, and 
increased pain and decreased endurance with activity.  The 
examiner diagnosed the veteran with bilateral pes planus with 
degenerative change, which was shown by x-ray.  The examiner 
reported that the veteran had a flat-footed gait with no 
inserts or special devices for the feet at that time.  When 
weight bearing, there was no arch of either foot.  There was 
no swelling of the feet but there were bunions present.  
There was tenderness to the top and the first metatarsal of 
the feet.  Range of motion of the ankle was normal.  The 
examiner reported that there was no other abnormality of the 
feet besides hallux valgus.

The veteran underwent another VA examination in January 2006 
that was administered by the same examiner of October 2003.  
The veteran stated that he had stiffness, swelling, 
fatigability, and pain associated with his flat feet.  These 
symptoms made him avoid activities.  The examiner reported 
that the veteran had a steady and strong flat-footed gait.  
The veteran was wearing arch supports, which he stated did 
not help.  On examination, there was no swelling or nail 
abnormalities.  Circulation of the feet was good, color was 
good, and the skin was dry and warm.  There were calluses on 
the heels and there was tenderness to palpation at the arch 
bilaterally.  There was no arch when weight bearing.  The 
veteran had normal range of motion of the ankles.  The 
examiner reported that the Achilles tendons were normal 
without weight bearing.  Alignment was normal and there was 
no instability or muscle atrophy.  While standing, there was 
no angling abnormality to the distal leg or to the Achilles 
tendons.  The examiner diagnosed the veteran with bilateral 
pes planus with mild degenerative joint disease.

Records from the St. Louis VAMC reflect regular treatment of 
the veteran's feet problems since June 2003.  The veteran has 
predominantly complained of pain and bunions.  Podiatry notes 
included a diagnosis of plantar fasciitis, with possible 
tarsal tunnel syndrome.  In June 2005, the veteran was issued 
the gel insoles for his feet.

A review of the objective medical evidence indicates that the 
veteran's bilateral pes planus is severely disabling.  
However, pronounced symptoms are not shown.  The two VA 
examiners did not report associated marked pronation, extreme 
tenderness of the plantar surfaces, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation.  Additionally, although the veteran has stated 
that the use of gel inserts has not improved his symptoms, 
there is no indication in the examination reports or the VA 
treatment records that the veteran has been prescribed 
orthopedic shoes or an appliance for improvement.

While the veteran has testified to experiencing extreme 
tenderness of the bottom of his feet and severe spasms of the 
Achilles tendons, the objective medical evidence does not 
reflect these symptoms.  The Board finds the examination 
reports to be more convincing regarding the veteran's 
symptoms because they were prepared in the context of a 
thorough examination administered by a competent medical 
practitioner.  The January 2006 VA examination report did not 
reveal any significant problems associated with the Achilles 
tendons.  Particularly, there was an absence of spasms.  The 
veteran's representative contends that the examiner did not 
look at the veteran's weight-bearing symptoms.  However, the 
examiner, in addition to examining the veteran without weight 
bearing, reported information regarding the Achilles tendons 
while the veteran was standing; i.e. a weight-bearing 
examination.  

The medical evidence shows that the veteran has severe 
symptoms associated with his flat feet, including accentuated 
pain on manipulation and use, and characteristic callosities.  
Such bilateral symptomatology is already contemplated in the 
criteria for a 30 percent rating.  Accordingly, the Board 
finds that a 30 percent rating adequately compensates the 
veteran for the disability and an increased rating is not 
warranted.

Regarding the veteran's bilateral hallux valgus, the VA 
examination reports document that the veteran suffers from 
that condition and it is also shown by x-ray.  The veteran's 
great toes deviate towards the second toes.  The January 2006 
VA examiner reported that the veteran could not manipulate 
the great toes to the normal position because of stiffness 
and pain.  Additionally, bunions on the first metatarsal were 
noted during both examinations.

Based on this evidence, the Board concludes that a separate 
compensable rating is not warranted for service-connected 
bilateral hallux valgus.  The evidence does not show that the 
veteran has undergone surgery requiring resection of the 
metatarsal head.  Also, his impairment has not been shown to 
be equivalent to amputation of the big toe.  This is so for 
both feet.  Although the veteran experiences some functional 
loss, he was able to walk, stand, and squat.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Accordingly, a 
separate compensable rating for hallux valgus is not 
warranted.

The Board finds no basis for evaluating the veteran's 
service-connected foot disability under any other provisions 
pertaining to the foot.  Flat feet and hallux valgus are 
already specifically contemplated by Diagnostic Codes 5276 
and 5280, which means that it is inappropriate to rate under 
any other diagnostic code.  See 38 C.F.R. § 4.20 (2006).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's bilateral pes planus with hallux 
valgus reflect so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  
In this case, there is no evidence showing that the foot 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disabilities otherwise render impractical the 
application of the regular schedular standards.  In fact, his 
disabilities are accurately reflected by the schedular 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
and hearing testimony, as well as statements provided by his 
friends and family, with regard to the claim for an increased 
rating for his service-connected foot disabilities.  While 
the Board does not doubt the sincerity of their belief that 
his foot disability is more severely disabling than it is 
currently rated, as lay persons without the appropriate 
medical training or expertise, they simply are not competent 
to provide a probative opinion on a medical matter-such as 
the severity of a current disability as evaluated in the 
context of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for bilateral pes planus 
with hallux valgus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increase, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for bilateral pes planus with hallux 
valgus is denied.


REMAND

The Board finds that further development is necessary 
concerning the claim of entitlement to service connection for 
a low back disability secondary to bilateral pes planus with 
hallux valgus.  The veteran testified that he did not have 
any problems with his back during military service.  Rather, 
the veteran states that he has low back pain that he believes 
is the result of his service-connected bilateral foot 
disabilities.

Under 38 C.F.R. § 3.310 (2006), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In an August 2004 VA examination, the veteran was diagnosed 
with, among other things, low back pain with a possible 
arthritis component.  The examiner gave the opinion that it 
was not possible to say if the veteran's foot condition 
caused the back condition.  In an October 2004 addendum, the 
same examiner stated that an MRI of the veteran's back did 
not reveal any significant problems with the back and that 
the veteran's back problem may be musculoskeletal in nature.  
The examiner opined that the back problem was unlikely 
related to the veteran's foot problems.  There is no other 
objective medical evidence of record with respect to the 
possible relationship between the veteran's service-connected 
foot disability and any low back disability.

The Board does not find that there is sufficient nexus 
evidence with respect to a relationship between the veteran's 
service-connected foot disabilities and any low back 
disability.  The VA examiner provided ambiguous opinions and 
appeared to discount a possible current disability of the low 
back.  For instance, an August 2004 x-ray of the lumbar spine 
showed degenerative arthritis and a mild curvature of the 
spine to the right.  Also, during the August 2004 VA 
examination, the veteran did not exhibit full flexion or 
lateral flexion of the lumbar spine.  Moreover, the veteran 
has submitted statements from friends and family indicating 
that the veteran has symptoms relating to his low back.  
Furthermore, the examiner did not consider, even in the 
absence of direct causation, whether the veteran's service-
connected pes planus with hallux valgus aggravated any low 
back disability.

The Board also notes that the RO, in part, denied the 
veteran's claim because of a determination that the veteran's 
low back disability was consistent with the general aging 
process.  During the hearing, the veteran's representative 
argued that this finding was not shown by the record.  The 
Board agrees that the VA examiner did not link any low back 
disability to the natural aging process; nor is it shown in 
the record to be the case, furthering necessitating another 
medical opinion on remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
orthopedic examination before a physician 
who has not yet examined the veteran.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should determine 
the current diagnosis(es) of all low back 
disabilities, if any.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probabilities that the 
veteran has a low back disability that 
was caused or made chronically worse by 
his service-connected bilateral pes 
planus with hallux valgus.  The examiner 
must provide the complete rationale for 
the conclusion reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655.)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the secondary service 
connection claim.  If any benefit sought 
is not granted, furnish the veteran and 
his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


